Citation Nr: 1605691	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hip osteoarthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracic spine at L5-S1 (lumbar spine disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for neuralgia of the left lower sciatic nerve.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid Houbeck, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1994 and from March 2007 to November 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

This case consists entirely of documents in the Virtual VA electronic claims file system and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran testified at a video conference hearing before a Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.  That VLJ is no longer employed at the Board.  The Veteran was informed of this and indicated in October 2012 that she did not want a new hearing.

FINDINGS OF FACT

1.  Right knee osteoarthritis is characterized by pain and limitation of flexion to no less than 45 degrees.

3.  Left knee osteoarthritis of the left knee is characterized by pain and limitation of flexion to no less than 60 degrees.

3.  Right hip osteoarthritis of the right hip is characterized by pain, limitation of flexion to no less than 40 degrees.

4.  Right hip osteoarthritis is characterized by limitation of thigh extension to five degrees, considering additional functional loss.  

5.  The lumbar spine disability is characterized by pain and limitation of flexion to more than 30 degrees without ankyloses. 

6.  Neuralgia of the left lower sciatic nerve has been no worse than mild.

7.  The probative evidence of record demonstrates that the Veteran's service connected disabilities have precluded her from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for osteoarthritis of the right knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DC) 5003, 5257, 5260, 5261 (2015).

2.  The criteria for an initial rating higher than 10 percent for osteoarthritis of the left knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DC) 5003, 5257, 5260, 5261 (2015).

3.  The criteria for an initial rating higher than 10 percent for osteoarthritis of the right hip based on limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DC) 5003, 5019, 5252 (2015).

4.  The criteria for a separate 10 percent rating for osteoarthritis of the right hip based on limitation of extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5251 (2015).

5.  The criteria for a rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the thoracic spine at L5-S1 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DC) 5242 (2015).

6.  The criteria for a rating higher than 10 percent for neuralgia of the left lower sciatic nerve are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes (DC) 8720 (2015).

7.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's claim for service connection was received in May 2008, prior to his separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to the Application for Compensation and/or Pension advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist her in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  In November 2008 Reports of Contact, the Veteran indicated she had no further information or evidence to give VA to substantiate his claims.  

Additionally, the Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at an August 2011 hearing before a VLJ.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  VA examinations were also provided in 2009 and in 2014.  Taken together, these examinations are adequate as they address the diagnostic criteria, conducted the appropriate testing, and were based upon an examination of the Veteran.

In compliance with the Board's January 2014 remand, VA associated additional, more recent VA treatment records with the claims file.  Then VA provided the Veteran with a medical examination in May 2014.  Thus VA has complied with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the VLJ identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. 
§ 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Initial Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).

The Veteran was originally granted service connection for disabilities of the right knee, left knee, right hip, spine, and left lower extremity neuralgia in a February 2009 rating decision.  These disabilities were assigned evaluations, effective November 19, 2008.  In August 2009, the Veteran submitted a statement indicating that these disabilities had worsened, which was initially accepted as a claim for an increased rating.  As this was within one year of the rating decision, the Board finds that it is essentially a notice of disagreement.  In a December 2009 rating decision, the ratings were continued.  The Veteran filed a notice of disagreement in March 2010.  A statement of the case (SOC) was issued in January 2011.  The Veteran thereafter perfected her appeal with a March 2011 VA Form 9.  As such, the appeals are addressed as initial rating claims.


A.  Right Knee Disability

The Veteran's right knee disability is assigned a 10 percent evaluation under hyphenated Diagnostic Code (DC) 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5003, a 10 percent evaluation contemplates limitation of motion to a compensable degree, noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or arthritis with no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A higher 20 percent evaluation is for assignment where there is x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , DC 5003, Note (1). The knee is considered a major joint.  38 C.F.R. § 4.45.

Under DC 5260, a 10 percent evaluation contemplates limitation of flexion to 45 degrees.  Higher 20 and 30 percent ratings are assigned for limitation of flexion of the knee to 30 and 15 degrees, respectively.  38 C.F.R. § 4.71a, DC 5260.  The normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's VA treatment records reflect complaints of chronic knee pain.

In July 2008, the Veteran underwent a VA examination.  At that time, she reported weakness, stiffness, swelling, heat, and giving way. She denied redness, lack of endurance, locking, fatigability, and dislocation.  She reported constant localized pain that she described as crushing and burning at a level of 5/10.  The pain came by itself and was relieved by rest and medication.  At the time of pain she could function with medication.  She had not had any prosthetic implants of the joint.  The claimant reported that she does not experience any functional impairment from this condition.  Upon examination, her gait and posture were within normal limits.  Her right knee symptoms included edema, tenderness, and guarding of movement, but no signs of effusion, weakness, redness, or heat. There is no subluxation.  There was crepitus, but no genu recurvatum and locking pain.  Her range of motion of the right knee was from zero degrees extension to 45 degrees flexion with pain at either end of the range.  After repetitive use, right knee function was additionally limited by pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  This additional limitation was estimated as zero degrees.  The function of the right knee was not additionally limited by incoordination following repetitive use.  All stability testing results were within normal limits. Medial and lateral meniscus testing was within normal limits.

In an August 2009 statement, the Veteran reported additional symptoms due to her bilateral knee, right hip and spine disabilities, including difficulty getting out of bed, bathing, climbing stairs, prolonged standing, getting in and out of vehicles, and rising from a seated position.  She also reported that the pain interfered with her sleep and she had not worked since her separation from service.  In an August 2009 lay statement, the Veteran's husband made similar statements and indicated he helped her getting in and out of the shower.  

In October 2009, the Veteran underwent a VA examination.  At that time, the Veteran reported right knee pain that was 8/10 and throbbing in nature.  Prolonged walking or standing worsened her knee pain.  She used a cane in her right hand and control motion braces.  This condition has been treated with steroid injections and physical therapy with some relief.  Physical examination of her right knee found diffuse tenderness over both medial and lateral joint lines.  She had some tenderness with patellar grind.  Her active range of motion was from zero to 100 degrees.  She had no ligamentous instability to varus or valgus stress at zero or 30 degrees.  Her Lachman's, anterior drawer, and posterior drawer exams were negative.  Her McMurray's exam was positive for pain only.

In May 2014, the Veteran again underwent a VA examination.  At that time, the Veteran complained of daily pain and knees giving way.  She also reported flare ups of worsening pain with walking or prolonged standing.  Her range of motion was flexion to 90 degrees with objective evidence of pain at 90 degrees and no limitation of extension.  She was able to perform repetitive use testing without additional limitation of motion, but with functional impairment of less movement than normal and pain on movement.  She had tenderness or pain to palpation for joint line of soft tissue.  She had full muscle strength.  Instability testing results were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  She did not have had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment or any history of such impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  She had not undergone any surgical procedures for this disability and had no associated scars.  She constantly used braces and a cane as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays confirmed arthritis.  This disability did not impact her ability to work.

The Board finds that an increased evaluation is not warranted under DC 5260-5003.  The x-ray evidence does not indicate x involvement of 2 or more major joints or minor joint groups, and the Veteran has not reported any occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a , DC 5003, Note (1).  Additionally, VA examinations showed right knee flexion to 45 degrees, 100 degrees, and 90 degrees, which do not warrant an increase.  See 38 C.F.R. § 4.71a, DC 5260.  This is true even considering any additional functional loss.  Although additional limitation was noted after repetitive use, this has been quantified as an additional zero degrees of impairment.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Considering other applicable diagnostic codes, the Board finds that no higher or separate evaluations are for assignment.  See e.g., VAOPGCPREC 23-97; VAOPCGPREC 9-98.  Extension was to zero degrees throughout the period on appeal.  See 38 C.F.R. § 4.71a, DC 5261.  Furthermore, although the Veteran competently and credibly reported wearing knee braces and feeling unstable, the objective findings of the VA examiners outweigh her statements.  At the 2008 VA examination, stability testing, including meniscus testing, was within normal limits.  At the 2009 VA examination, Lachman's anterior drawer, and posterior drawer exams were negative.  There was no ligamentous instability to varus or vagus stress.  Finally, at the 2014 VA examination, instability testing results were normal.  The examiner found there was no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, no separate or higher evaluation is warranted.  38 C.F.R. § 4.71a, DC 5257.  

There is also no right knee ankylosis as indicated by the range of motion findings above.  See 38 C.F.R. § 4.71a, DC 5256.  Additionally, the 2014 VA examiner determined that the Veteran had not had any meniscal conditions or surgical procedures for meniscal conditions.  See 38 C.F.R. § 4.71a, DCs 5258-59.  Finally, the evidence does not indicate genu recurvatum or impairment of the tibia and fibula, or impairment of the femur with knee disability.  See 38 C.F.R. § 4.71a, DCs 5262-63, 5255.  

B.  Left Knee Disability

The Veteran's left knee disability is assigned a 10 percent evaluation under hyphenated DC 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5003, a 10 percent evaluation contemplates limitation of motion to a compensable degree, noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or arthritis with no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A higher 20 percent evaluation is for assignment where there is x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , DC 5003, Note (1). The knee is considered a major joint.  38 C.F.R. § 4.45.

Under DC 5260, a 10 percent evaluation contemplates limitation of flexion to 45 degrees.  Higher 20 and 30 percent ratings are assigned for limitation of flexion of the knee to 30 and 15 degrees, respectively.  38 C.F.R. § 4.71a, DC 5260.  The normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's treatment records reflect complaints of chronic knee pain.

In July 2008, the Veteran underwent a VA examination.  At that time, she reported weakness, stiffness, swelling, heat, and giving way. She denied redness, lack of endurance, locking, fatigability, and dislocation. She reported constant localized pain that she described as crushing and burning at a level of 5/10.  The pain came by itself and was relieved by rest and the medication.  At the time of pain she could function with medication.  She had not had any prosthetic implants of the joint.  The claimant reported that she does not experience any functional impairment from this condition.  Her gait and posture were within normal limits.  Her left knee symptoms included edema, tenderness, and guarding of movement, but no signs of effusion, weakness, redness, or heat. There is no subluxation.  There was crepitus, but no genu recurvatum and locking pain.  Her range of motion of the left knee was from zero degrees extension to 60 degrees flexion with pain at the end of the range.  After repetitive use, left knee function was additionally limited by pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  This additional limitation was estimated as zero degrees.  The function of the left knee was not additionally limited by incoordination following repetitive use.  All stability testing results were within normal limits. Medial and lateral meniscus testing was within normal limits.

In her August 2009 statement, the Veteran reported additional symptoms due to her bilateral knee, right hip and spine disabilities, including difficulty getting out of bed, bathing, climbing stairs, prolonged standing, getting in and out of vehicles, and rising from a seated position.  She also reported that the pain interfered with her sleep and she had not worked since her separation from service.  In an August 2009 lay statement, the Veteran's husband made similar statements and indicated he helped her getting in and out of the shower.  

In October 2009, the Veteran underwent a VA examination.  At that time, the Veteran reported left knee pain at 8/10.  She used a cane in her right hand and control motion braces.  This condition had been treated with steroid injections and physical therapy with some relief.  Physical examination of her left knee found diffuse tenderness over both medial and lateral joint lines.  She had some tenderness with patellar grind.  Her active range of motion was from zero to 100 degrees and passive range of motion was from zero to 110 degrees.   She had no ligamentous instability to varus or valgus stress at zero or 30 degrees.  Her Lachman's, anterior drawer, and posterior drawer exams were negative.  Her McMurray's exam was positive for pain only.

In May 2014, the Veteran again underwent a VA examination in conjunction with this claim.  At that time, the Veteran complained of daily pain and knees giving way.  She also reported flare ups of worsening pain with walking or prolonged standing.  Her range of motion was flexion to 90 degrees with objective evidence of pain at 90 degrees and no limitation of extension.  She was able to perform repetitive use testing without additional limitation of motion, but with functional impairment of less movement than normal and pain on movement.  She had tenderness or pain to palpation for joint line of soft tissue.  She had full muscle strength.  Instability testing results were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  She did not have had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment or any history of such impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  She had not undergone any surgical procedures for this disability and had no associated scars.  She constantly used braces and a cane as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays confirmed arthritis.  This disability did not impact her ability to work.

The Board finds that an increased evaluation is not warranted under DC 5260-5003.  The x-ray evidence does not indicate x involvement of 2 or more major joints or minor joint groups, and the Veteran has not reported any occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003, Note (1).  Additionally, VA examinations showed left knee flexion to 60 degrees, 100 degrees, and 90 degrees, which do not warrant an increase.  See 38 C.F.R. § 4.71a, DC 5260.  This is true even considering any additional functional loss.  Although additional limitation was noted after repetitive use, this has been quantified as an additional zero degrees of impairment.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Considering other applicable diagnostic codes, the Board finds that no higher or separate evaluations are for assignment.  See e.g., VAOPGCPREC 23-97; VAOPCGPREC 9-98.  Extension was to zero degrees throughout the period on appeal.  See 38 C.F.R. § 4.71a, DC 5261.  Furthermore, although the Veteran competently and credibly reported wearing knee braces and feeling unstable, the objective findings of the VA examiners outweigh her statements.  At the 2008 VA examination, stability testing, including meniscus testing, was within normal limits.  At the 2009 VA examination, Lachman's anterior drawer, and posterior drawer exams were negative.  There was no ligamentous instability to varus or valgus stress.  Finally, at the 2014 VA examination, instability testing results were normal.  The examiner found there was no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, no separate or higher evaluation is warranted.  38 C.F.R. § 4.71a, DC 5257.  

There is also no left knee ankylosis as indicated by the range of motion findings above.  See 38 C.F.R. § 4.71a, DC 5256.  Additionally, the 2014 VA examiner determined that the Veteran had not had any meniscal conditions or surgical procedures for meniscal conditions.  See 38 C.F.R. § 4.71a, DCs 5258-59.  Finally, the evidence does not indicate genu recurvatum or impairment of the tibia and fibula, or impairment of the femur with knee disability.  See 38 C.F.R. § 4.71a, DCs 5262-63, 5255.  

C.  Right Hip Disability

The Veteran's right hip disability is rated under hyphenated Diagnostic Code (DC) 5003-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5003, a 10 percent evaluation contemplates limitation of motion to a compensable degree, noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or arthritis with no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A higher 20 percent evaluation is for assignment where there is x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The hip is considered a major joint.  38 C.F.R. § 4.45.  Under DC 5019, bursitis is rated based on the limitation of the affected joint.  See 38 C.F.R. § 4.71a.

The normal range of motion of the hip is flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

As with the knee disabilities above, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment based on examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain and, if feasible, this additional limitation should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80, 84-5; 38 C.F.R. § 4.59.

In July 2008, the Veteran underwent a VA examination.  At that time, she reported grinding and denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and dislocation.  This condition caused constant localized hip pain described as grinding at a level of 6/10.  The pain was elicited by physical activity and was relieved by the medication. At the time of pain she could function with medication.  She had not had any prosthetic implants of the joint.  The Veteran reported that she does not experience any functional impairment from this condition.  Upon examination, the Veteran's gait and posture were within normal limits.  The right hip showed no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion of the right hip is flexion to 40 degrees, with pain at 40 degrees; extension to five degrees, with pain at five degrees; abduction to 10 degrees, with pain at 10 degrees; adduction to 10 degrees with pain at 10 degrees; external rotation to 20 degrees with pain at 20 degrees; and internal rotation to 20 degrees with pain at 20 degrees.  After repetitive use, her right hip joint function was additionally limited by pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  This additional limitation was estimated as zero degrees.  The function of the right hip was not additionally limited by incoordination following repetitive use.

In an August 2009 statement, the Veteran reported additional symptoms due to her bilateral knee, right hip and spine disabilities, including difficulty getting out of bed, bathing, climbing stairs, prolonged standing, getting in and out of vehicles, and rising from a seated position.  She also reported that the pain interfered with her sleep and she had not worked since her separation from service.  In an August 2009 lay statement, the Veteran's husband made similar statements and indicated he helped her getting in and out of the shower.  Her treatment records reflect the Veteran complaints of chronic pain.  

The Veteran underwent a VA examination in October 3, 2009.  At that time, she reported right hip pain more in buttocks than groin, described as 8/10.  She used a cane in her right hand, which helped minimally.  She took pain medication as needed.  Physical examination found her right hip range of motion to be 90 degrees flexion actively and 100 degrees passively.  She had extension to zero degrees, internal and external rotation to 40 degrees, abduction to 30 degrees, and adduction to 15 degrees.  Stinchfield exam was positive.  X-rays confirmed arthritis.

In May 2014, the Veteran again underwent a VA examination.  At that time, the Veteran complained of her leg giving way, shifted hip, and constant pain.  Her right hip range of motion was to 90 degrees flexion with objective evidence of pain at 90 degrees and extension to greater than five degrees with objective evidence of pain at five degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross her legs.  Repetitive testing did not result in additional limitation of motion, but did have functional impairment in that she had less movement than normal and pain on movement.  She had full muscle strength.  Her hip joint was not ankylosed.  She did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  She had not undergone any surgeries for this condition and she had no associated scars.  She constantly used a cane as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays confirmed arthritis.

The Board finds that an increased or separate evaluation is not warranted under DC 5003-5019.  The x-ray evidence does not indicate x involvement of 2 or more major joints or minor joint groups, and the Veteran has not reported any occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a , DC 5003, Note (1).  Rating under range of motion, as directed by DC 5019, DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  Here, thigh extension was noted to be five degrees, zero degrees, and extension to greater than 5 degrees with pain at 5 degrees.  Providing all reasonable doubt to the Veteran, and considering additional functional loss, including pain, this provides for a separate evaluation for limitation of right thigh extension.  See 38 C.F.R. § 4.71a, DC 5251; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. §§ 4.40, 4.45, 4.59.  That is the maximum assigned evaluation.  

For limitation of flexion of the thigh, a 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  Here, flexion was noted to be 40 degrees, 90 degrees, and 90 degrees.  Accordingly, this does not provide for higher or separate evaluations.  

For limitation of rotation of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is also warranted where adduction is limited such that legs cannot be crossed; and a maximum 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.  Here, rotation was to 20 degrees, 40 degrees, and abduction was not limited beyond 10 degrees, adduction was not limited such that the Veteran could not cross her legs.  Accordingly, this does not provide for higher or separate evaluations.  

Considering other diagnostic codes, there is no hip ankyloses as evidenced by the range of motion findings above.  See 38 C.F.R. § 4.71a, DC 5250.  Furthermore, the 2014 VA examiner found there was no hip flail joint or impairment of the femur.  See 38 C.F.R. § 4.71a, DCs 5254, 5255.

III.  Increased Ratings for Spine Disability and Associated Neuralgia

The Veteran was originally granted service connection for the lumbar spine disability in a February 2009 rating decision.  At that time, this disability was rated 20 percent disabling, effective November 19, 2008.  In a December 2009 rating decision, this evaluation was proposed to be reduced based on the results of the October 2009 examination.  In a February 2010 rating decision, this rating was reduced to 10 percent.  Ultimately, this reduction was deemed improper in the January 2014 Board decision.  The underlying increased rating claim was remanded and is now before the Board.

Accordingly, the lumbar spine disability is assigned a 20 percent evaluation, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A higher 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Veteran is currently in receipt of a separate rating for the neurologic symptom of neuralgia of the left lower sciatic nerve.  Neuralgia of the sciatic nerve is rated under DC 8720.  See 38 C.F.R. § 4.124a.  DC 8720 provides a 10 percent rating for mild neuralgia of the sciatic nerve in either lower extremity, 20 percent rating for moderate neuralgia of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe neuralgia of the sciatic nerve in either lower extremity, and a 60 percent rating for severe neuralgia of the sciatic nerve with marked musculature atrophy in either lower extremity.  Id.  The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In her August 2009 claim, the Veteran reported additional symptoms due to her bilateral knee, right hip and spine disabilities, including difficulty getting out of bed, bathing, climbing stairs, prolonged standing, getting in and out of vehicles, and rising from a seated position.  She also reported that the pain interfered with her sleep and she had not worked since her separation from service.  The treatment records note the Veteran's complaints of chronic pain.

The Veteran underwent a VA examination in October 2009.  At that time, she reported transitional (going from sitting to standing and vice versa) back pain with occasional flare-ups with prolonged standing or walking or when transitioning from a seated or lying position to a standing position.  She also complained of numbness and pain in the left thigh.  She used a cane in her right hand, which helped minimally.  She was able to walk roughly 15 minutes or one to two blocks.  Treatment for this condition included physical therapy and medication for pain control, but no surgery.  She denied bladder or bowel dysfunction.  Physical examination found paraspinal diffuse tenderness.  Her range of motion of the lumbar spine was 90 degrees flexion, 10 degrees extension, 20 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  Muscle strength was 4+/5 for her bilateral quadriceps and hamstrings and 5/5 for tibialis anterior, gastroc soleus, and extensor halluces longus.  She had intact sensation to light touch in the L4/L5/S1 distributions.  Her deep tendon reflexes were normal and equal bilaterally.  Straight leg raise was significant for low back and posterior thigh pain, but there was no radiation distal to the knees.  X-rays confirm arthritis.

In an August 2011 letter from a private physician, it was noted that the Veteran's gait was severely antalgic and that she had tenderness to palpation o the lumbar spine.  

In May 2014, the Veteran again underwent a VA examination.  At that time, the Veteran complained of daily pain, worse with standing and prolonged walking, and stiffness with sitting.  She did not report flare-ups.  Initial range of motion measurements were forward flexion to 80 degrees, with objective evidence of painful motion at 80 degrees; extension to 20 degrees, with objective evidence of painful motion at 20 degrees; bilateral lateral flexion to 20 degrees, with objective evidence of painful motion at 20 degrees; and bilateral lateral rotation to 30 or more degrees, with objective evidence of painful motion at 30 or more degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion.  Her functional loss after repetitive use was less movement than normal and pain on movement.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine.  She had full muscle strength in the bilateral lower extremities and no atrophy.  Her deep tendon reflexes were normal.  She had decreased sensation in the left thigh/knee, but an otherwise normal sensory exam.  There was no ankylosis of the spine.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  Conversely, this examiner did find arthritis of the bilateral hips.  The Veteran did not have any other neurologic abnormalities or findings related to this disability.  She did not have Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine.  She constantly used a cane and regularly used braces as a normal mode of locomotion.  She had no associated scars.  X-ray evidence confirmed arthritis.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic test findings or results.  This disability impacted the Veteran's ability to work in that it precluded heavy labor, but not light and sedentary duty.

The Board finds that a higher evaluation is not warranted.  Here, forward flexion was to 90 degrees and 80 degrees, well in excess of 30 degrees or less.  Additionally, this indicates there is no ankyloses of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.  Even considering additional functional loss, and although additional limitation was noted after repetitive use, this has been quantified as an additional zero degrees of impairment.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus a higher rating under DC 5242 is not warranted.

Separate evaluations for neurological impairment of the right extremity or other impairment are also not warranted.  The 2009 VA examination noted intact sensation in the L4/L5/S1 distributions with normal deep tendon reflexes.  Straight leg raising was significant for low back, but there was no radiation.  The Veteran reported numbness in the left lower extremity, which is assessed below.  The 2014 VA examiner found no neurological abnormalities.  There was decreased sensation in the left thigh/knee, but examination was otherwise normal.  There were normal reflexes and full strength.  

As noted above, the Board is currently in receipt of a separate 10 percent rating for neuralgia of the left lower sciatic nerve.  The current 10 percent rating is warranted for mild neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8720.  In order to warrant a higher rating, the Veteran's neuralgia must be at least moderate in severity. In this case, the Veteran has reported left thigh and knee numbness and pain.  Throughout the period on appeal, however, there is full muscle strength and normal reflexes.  As such, the record does not support a finding of moderate neuralgia.  Thus, a rating higher than the current 10 percent is not warranted.

IV.  Extraschedular Considerations

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  The diagnostic criteria for knees, hips, and the spine encompass the Veteran's symptoms, to include limitation of range of motion, pain, neurological complications, instability, and additional functional loss.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been service connected for sleep apnea, major depressive disorder, osteoarthritis of the bilateral knees, bilateral ankle sprain, osteoarthritis of the right hip, tinnitus, hiatal hernia, degenerative disc disease and degenerative joint disease of the thoracolumbar spine, bilateral plantar fasciitis, degenerative changes of the cervical spine, bilateral shin splints, dyshidrotic eczema of both hands and feet, and neuralgia of the left lower extremity sciatic nerve.  Her total combined rating for all these disabilities has been at least 70 percent for the entirety of the appeal period, with a single 50 percent rating for one disability (sleep apnea) since April 2009.  This meets the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).

The issue is thus whether Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran did not participate in gainful employment at any point during the claim period.  Indeed, she reports that she has not worked since her separation from service.  With regard to the question of whether the Veteran's service connected disabilities render her unable to secure and follow a substantially gainful occupation, the record contains varied findings.  The October 2009 VA examiner found that the Veteran was likely able to perform sedentary work, but physical employment would be difficult due to back, hip, and bilateral knee pain and because she carried a cane.  The May 2014 examiner found that the Veteran's bilateral knee disabilities did not impact her ability to work and her lumbar spine disability precluded heavy labor, but not light and sedentary duty.  By contrast, Dr. JBW found in his August 2011 letter, that the Veteran was no capable of maintaining even sedentary employment due to her service connected musculoskeletal disorders, tinnitus, and sleep apnea, and had not been employable since February 2008.  Specifically, he noted her severely antalgic gait, swelling in ankles and knees, limited range of motion in hips, knees, and ankles, and tenderness to palpation in her lumbar spine and feet.  He attached a multiple impairment questionnaire.  In this, he estimated that she could sit for no more than one hour during an eight-hour workday and stand or walk for no more than one hour during an eight-hour workday.  He found that it was medically recommended that the Veteran not sit continuously in a work setting, noting she must get up and move around every ten minutes.  He also found that it was medically recommended that the Veteran not stand or walk continuously in a work setting.  She could occasionally lift or carry up to five pounds, but never more.  She had significant limitation in doing repetitive reaching, handling, fingering, or lifting.  He noted that her medications resulted in fatigue and somnolence.  He found that the Veteran's symptoms would likely increase if she were placed in a competitive work environment and her condition interfered with her ability to keep her neck in a constant position.  Her symptoms were constantly severe enough to interfere with attention and concentration.  As the August 2011 letter considered all of the Veteran's service connected disabilities, not just those currently on appeal, and delineated the severity of this combination of disabilities on her employability, the Board finds this opinion more probative.

Based on the above, the Board finds the weight of the evidence suggests that the Veteran's service-connected disabilities render her unemployable.  Accordingly, the Veteran's claim for TDIU is granted.


ORDER

An initial rating higher than 10 percent for osteoarthritis of the right knee is denied.

An initial rating higher than 10 percent for osteoarthritis of the left knee is denied.

An initial rating higher than 10 percent for osteoarthritis of the right hip based on limitation of flexion is denied.

A separate 10 percent rating for osteoarthritis of the right hip based on limitation of extension is granted.

An initial rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the thoracic spine at L5-S1 is denied.

An initial rating higher than 10 percent for neuralgia of the left lower sciatic nerve is denied.

TDIU is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


